139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony J. BATOR, Plaintiff-Appellant,v.Peter BREEN;  Kerry Schomer;  Yolanda Gonzales;  NancySkipworth, Sam Henton;  Janice Wright;  Joeby Barham;Robert Pawley;  Paul Ferrin;  Melanie Goeres;  MichaelPitlock;  Thelma Devoss;  Frankie Sue Del Papa;  KeriGransbery, Defendants-Appellees.
No. 97-16738.D.C. No. CV-97-00277-ECR.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 20, 1998.

Appeal from the United States District Court for the District of Nevada Edward C. Reed, Jr., District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Anthony J. Bator appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action alleging constitutional and state law violations by defendants.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a Rule 12(b)(6) dismissal, see Johnson v. Knowles, 113 F.3d 1114, 1117 (9th Cir.), cert. denied, --- U.S. ----, 118 S.Ct. 559, 139 L.Ed.2d 401 (1997), and we affirm.


3
Bator contends that the district court erred in dismissing his action for failure to state a claim upon which relief may be granted.  This contention lacks merit.


4
Construing Bator's complaint liberally, we agree with the district court that Bator's vague and conclusory allegations are insufficient to state any claim that would entitle him to relief.  See Richards v. Harper, 864 F.2d 85, 88 (9th Cir.1988).  Because it is absolutely clear that Bator can prove no set of facts to support his claim, the district court did not err when it dismissed his claim without leave to amend.  See Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 339 (9th Cir.1996).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3